Warren App. No. CA2002-09-100. This cause was filed as a discretionary appeal and claimed appeal of right. Upon consideration of appellant’s jurisdictional memorandum, it is determined by the court that this cause originated in the court of appeals and therefore should proceed as an appeal of right pursuant to S.Ct.Prac.R. II(1)(A)(1).
IT IS ORDERED by the court that the Clerk shall issue an order for the transmittal of the record from the Court of Appeals for Warren County and the parties shall proceed in accordance with S.Ct.Prae.R. VI.